FILED
                            NOT FOR PUBLICATION                              JAN 27 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HAROLD L. ARMSTRONG, Sr.,                        No. 13-16806

               Plaintiff - Appellant,            D.C. No. 2:12-cv-02037-LKK-
                                                 CKD
 v.

R. BARNES, Warden, High Desert State             MEMORANDUM*
Prison; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence K. Karlton, District Judge, Presiding

                            Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      California state prisoner Harold L. Armstrong, Sr., appeals pro se from the

district court’s judgment dismissing his action brought under 42 U.S.C. § 1983 and

the Americans with Disabilities Act (“ADA”) alleging deliberate indifference to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his serious medical needs and disability discrimination. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo, Resnick v. Hayes, 213 F.3d 443, 447

(9th Cir. 2000) (dismissal under 28 U.S.C. § 1915A), and we affirm.

      The district court properly dismissed Armstrong’s Eighth Amendment

deliberate indifference claim because Armstrong failed to allege facts sufficient to

show that any defendant disregarded an excessive risk to Armstrong’s health. See

Toguchi v. Chung, 391 F.3d 1051, 1057-58 (9th Cir. 2004) (a prison official is

deliberately indifferent only if he or she knows of and disregards an excessive risk

to an inmate’s health; neither a prisoner’s difference of opinion concerning the

course of treatment nor mere negligence in treating a medical condition amounts to

deliberate indifference).

      The district court properly dismissed Armstrong’s claim that prison officials

violated the ADA because Armstrong failed to allege facts sufficient to show that

prison officials discriminated against him because of a disability. See Simmons v.

Navajo Cty., Ariz., 609 F.3d 1011, 1022 (9th Cir. 2010) (“The ADA prohibits

discrimination because of disability, not inadequate treatment for disability.”).

      The district court did not abuse its discretion in denying Armstrong’s

requests for appointment of counsel because Armstrong failed to demonstrate

exceptional circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir.


                                           2                                    13-16806
2009) (setting forth standard of review and “exceptional circumstances”

requirement).

      AFFIRMED.




                                         3                                13-16806